Case 17-05815-5-SWH         Doc 124 Filed 02/27/19 Entered 02/27/19 15:33:27                 Page 1 of 2




  SO ORDERED.

  SIGNED this 27 day of February, 2019.


                                                         ___________________________________________
                                                                   Stephani W. Humrickhouse
                                                                 United States Bankruptcy Judge

 _________________________________________________________________________




                           UNITED STATES BANKRUPTCY COURT
                          EASTERN DISTRICT OF NORTH CAROLINA
                                   RALEIGH DIVISION

   CHRISTOPHER LEON BROWN and                     )    Case No.: 17-05815-5-SWH
   TRACY MICHELLE BROWN,                          )
          Debtors.                                )    Chapter 7
                                                  )

                                   ORDER APPROVING SALE

         This matter comes on to be heard upon the Motion to Approve Private Sale of

  Property of Holmes P. Harden, Trustee in the above case dated January 23, 2019.

         The court finds that this matter is a core proceeding pursuant to 28 U.S.C. § 157,

  and that the Court has jurisdiction pursuant to 28 U.S.C. §§ 151, 157 and 1334.

         The court further finds that the real property to be sold by said trustee is described

  as: 11803 Wake Bluff Drive, Raleigh, North Carolina.

                The property to be sold is as follows:

    Proposed Purchaser                Property to be sold              Proposed Sale Price

    John Joseph Rainey and
                                  11803 Wake Bluff Drive,                      $605,000.00
    Denayswharie Dhanraj
                                    Raleigh, NC 27614
Case 17-05815-5-SWH          Doc 124 Filed 02/27/19 Entered 02/27/19 15:33:27               Page 2 of 2




         The court further finds that the sale price of said property is fair and reasonable,

  that proper notice of the sale was mailed to creditors, that no objection was filed, and that

  confirmation of the sale is in the best interest of the creditors; now therefore,

                 IT IS ORDERED, ADJUDGED AND DECREED that the sale of the

  property described hereinabove be, and hereby is, approved.



                                            END OF DOCUMENT
